Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143345 & (31)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  LEO TONDREAU, Personal Representative of                                                                 Brian K. Zahra,
  the Estate of Sandra Peetz, Deceased,                                                                               Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 143345
                                                                    COA: 300026
                                                                    Macomb CC: 2009-002913-NH
  HENRY FORD MACOMB HOSPITAL, a/k/a
  HENRY FORD MACOMB HOSPITAL-
  CLINTON TOWNSHIP CAMPUS, LI ZHANG,
  M.D., and MACOMB ANESTHESIA, P.C.,
             Defendants,
  and
  SACHINDER S. HANS, M.D., P.C., and
  SACHINDER S. HANS, M.D.,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the May 26, 2011 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2012                    _________________________________________
         t0118                                                                 Clerk